Title: To James Madison from Richard O’Brien, 18 January 1803
From: O’Brien, Richard
To: Madison, James


					
						Sir
						Algrs. The 18th. of January 1803.
					
					On the morning of The 17th. of January 1803 the dey sent A messenger to inform me that his Patience was nearly finished with The americans. That we had brought no Stores and That he would not accept of A Cash payment  Therefore he did not See the Use of The Consul remaining here as yet he being at peace with The Americans.  I desired my respectfull Compliments to The dey that I had 60 days past wrote by 4 different Conveyances that The dey would not accept a Cash payment and insisted on Stores that it was now winter, time would be required for Said letters to arrive in America and when I had Ansrs. I Should immediatly inform the dey.
					The devil answered that he had patience a little longer.
					I am of Opinion if That Some great affair does not Shortly draw his attention that he will be out of patience before Ansrs. Can arrive from The UStates, And That we will be the first he will in reality attack.  He wants War & it is a great pity but he Should get Plenty Thereof.  Sir your Most Obt. Servt.
					
						Richd. OBrien
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
